Title: To James Madison from John Gavino, 20 June 1802
From: Gavino, John
To: Madison, James


					
						No. 90
						Sir
						Gibraltar 20th. June 1802
					
					Not being honord with any of yours I referr to my last dispatch No. 89 under 15 Inst. ⅌ the Essex.
					I Yesterday reced: two Letters from Consul Simpson of Tanger dated 17th. & 18 Inst. of which you have anexd Copys.
					The Emperour of Morrocco not only renews his Demands for Pasports for to send wheat to Tripoly, but wants to take out the Tripolin Ship blocaded here under his Flag, for particulars of which referr to Comodor Morris & Consul Simpsons Dispatches which the former Gentn. will forward.
					The first fair wind the Comodor goes off Tanger to conferr with Consul Simpson, when I beleive will refuse the Empr. request & Consul Simpson will be obliged to leave the Country.
					Altho the Emperour has no Cruisers ready for sea, he may in a few days send out some small ones.
					I anex you Copy of a Circular which I write to our Consuls on the subject.
					The Algereens have carried in two English Vessels, on what pretext not known.  A 74 with a frigate is gone up to Enquire into the business.
					Lord Keith saild for England but put back & is wind bound.  He goes alone.  Some of his ships have also gone.  I have the honor to be Sir Your most Obedt. & most he. Servt:
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
